           Case 1:21-cr-00147-CKK Document 20 Filed 03/31/21 Page 1 of 2




               THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,              :
                                       :
      v.                               :        Case No. 21-cr-147-CCK-02
                                       :
VIRGINIA MARIE SPENCER,                :
    Defendant.                         :


               NOTICE OF THE FILING DISCOVERY REQUEST
             LETTER BY DEFENDANT VIRGINIA MARIE SPENCER

      COMES NOW, Allen H. Orenberg, counsel for Virginia Marie Spencer, to

respectfully file this Notice of the Filing Discovery Request Letter By Defendant

Virginia Marie Spencer.

      Said Discovery Request letter is attached as an Exhibit to this Notice.

                                       Respectfully Submitted,



                                       __________-S-___________________
                                       Allen H. Orenberg, # 395519
                                       The Orenberg Law Firm, P.C.
                                       12505 Park Potomac Avenue, 6 th Floor
                                       Potomac, Maryland 20854
                                       Tel. No. 301-984-8005
                                       Cell Phone No. 301-807-3847
                                       Fax No. 301-984-8008
                                       aorenberg@orenberglaw.com




                                            1
        Case 1:21-cr-00147-CKK Document 20 Filed 03/31/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on the 31st day of March, 2021, a copy of the foregoing Notice of

the Filing Discovery Request Letter by Defendant Virginia Marie Spencer, was delivered to

case registered parties by the CM/ECF court system..



                                              ___________-S-___________________
                                              Allen H. Orenberg




                                          2
